Per Curiam:
The defendant appeals from an interlocutory judgment of the County Court of Westchester county sustaining a demurrer to the separate defense.
The appeal must be dismissed, without costs, because an appeal from an interlocutory judgment is only permissible when the judgment is rendered in the Supreme Court. (Code Civ. Proc. § 1340; Fox v. Fox, 128 App. Div. 876; Russ v. Maxwell, 94 id. 107.)
Jenks, P. J., Rich, Putnam, Blackmar and Jay cox, JJ., concur.
Appeal dismissed, without costs, in accordance with opinion.